     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 1 of 8 Page ID #:318




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11                                              )     Case No.: CV 18-08247-CJC(Ex)
                                                )
12
     LAWRENCE SALISBURY,                        )
                                                )
13                                              )
                 Plaintiff,                     )
14                                              )     ORDER DENYING DEFENDANT
           v.                                   )     CITY OF SANTA MONICA’S
15                                              )     MOTION TO DISMISS [Dkt. 34] AND
                                                )     DENYING DEFENDANT REAL
16
     CARITAS ACQUISITIONS V, LLC,               )     ESTATE CONSULTING AND
                                                )     SERVICES, INC.’S MOTION TO
17   et al.,                                    )     DISMISS [Dkt. 38]
                                                )
18                                              )
                 Defendants.                    )
19                                              )
                                                )
20                                              )
                                                )
21

22

23   I. INTRODUCTION
24

25         Plaintiff Lawrence Salisbury brings this action against Defendants Caritas
26   Acquisitions V, LLC (“Caritas”), Birtcher Anderson Realty Management, Inc. (“Birtcher
27   Anderson”), Chuck Polson, Real Estate Consulting & Services, Inc. (“RECS”), and the
28   City of Santa Monica. (Dkt. 33 [First Amended Complaint, hereinafter “FAC”].)

                                                -1-
     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 2 of 8 Page ID #:319




 1   Defendants allegedly failed to reasonably accommodate Plaintiff’s disability by refusing
 2   to allow him to park closer to his mobile home. Before the Court is Defendant City of
 3   Santa Monica’s motion to dismiss and Defendant RECS’s motion to dismiss. (Dkts. 34,
 4   38.) For the following reasons, the motions are DENIED.1
 5

 6   II. BACKGROUND
 7

 8          Plaintiff Lawrence Salisbury has resided in a mobile home located at Space 57 in
 9   Mountain View Mobile Home Park in Santa Monica, California, since 1975. (FAC ¶ 3.)
10   In 1985, Plaintiff had a serious car accident that required him to have multiple back
11   surgeries. (Id. ¶ 10.) He is currently handicapped and suffers from spondylolisthesis,
12   osteoarthritis of the spine, and multi-level degenerative disc disease. (Id. ¶ 9.) His
13   condition makes him unable to walk without pain. (Id.)
14

15          Plaintiff used to park across the street from Space 57. (Id. ¶ 12.) In 2010, the City
16   of Santa Monica redesignated the parking spaces assigned to each mobile home in
17   Mountain View Mobile Home Park. (Id.) Plaintiff’s assigned parking space was moved
18   approximately 150 feet away from the entrance of his mobile home. (Id.) Plaintiff
19   continued to park in a vacant space adjacent to his mobile home. Eventually, however,
20   the Mountain View Mobile Home Park erected parking barriers that prevented Plaintiff
21   from parking in the empty space adjacent to Space 57. (Id.) This forced Plaintiff to park
22   in his assigned space only. (Id.)
23

24          On August 9, 2015, Plaintiff requested that the City of Santa Monica and property
25   manager RECS accommodate his disability by removing the barriers that prevented him
26

27
     1
       Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28   for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
     for January 28, 2019, at 1:30 p.m. is hereby vacated and off calendar.
                                                        -2-
     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 3 of 8 Page ID #:320




 1   from parking in the open space next to his mobile home. (Id. ¶ 13.) The City of Santa
 2   Monica and RECS ignored his request. (Id.)
 3

 4         In November 2015, Plaintiff attempted to talk to Teresa Gonzalez, who at the time
 5   was the on-site manager of Mountain View Mobile Home Park for RECS. (Id. ¶ 14.)
 6   Plaintiff reiterated his request to be allowed to park next to his mobile home because of
 7   his disability. (Id.) Ms. Gonzalez allegedly ignored Plaintiff and walked away. (Id.)
 8

 9         Between August 2015 and November 2016, Plaintiff received over a dozen parking
10   violations from the City of Santa Monica and RECS for parking his vehicle in front of his
11   unit or in the visitor parking area. (Id. ¶ 15.) The First Amended Complaint describes
12   four parking citations that Plaintiff received in early December 2016, late December
13   2016, February 2017, and May 2017. (Id. ¶¶ 16–19.) Each time, Plaintiff parked either
14   in front of his mobile home or in the visitors’ parking area because he was unable to park
15   in his assigned parking spot. (Id.) Each time after receiving a citation, Plaintiff visited
16   the office, but no one was there. (Id.) He then left voicemail messages to Mountain
17   View Mobile Home Park’s 24-hour phone number, complaining about the citation and
18   repeating his request to park next to his mobile home because of his disability. (Id.)
19   These voicemail messages were never returned. (Id.)
20

21         In July 2018, the City of Santa Monica sold Mountain View Mobile Home Park to
22   Caritas. (Id. ¶ 4.) Birtcher Anderson began managing the property, employing Chuck
23   Polson as the on-site property manager. (Id. ¶¶ 5–6, 20.) Plaintiff again requested that
24   the new owners and managers of Mountain View Mobile Home Park accommodate his
25   disability by removing the barriers that prevent him from parking next to his mobile
26   home. (Id. ¶ 20.) The new owners and managers ignored his request. (Id.)
27

28


                                                  -3-
     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 4 of 8 Page ID #:321




 1         On September 24, 2018, Plaintiff filed this lawsuit in federal court. (Dkt. 1.)
 2   Plaintiff alleges causes of action for (1) violation of the Fair Housing Act (“FHA”), (2)
 3   violation of the California Fair Employment and Housing Act (“FEHA”), (3) negligence,
 4   and (4) violation of the California Disabled Persons Act. (See generally FAC.) Plaintiff
 5   brings all four causes of action against RECS. (Id. ¶¶ 21–42.) Plaintiff’s only claim
 6   against the City of Santa Monica is under the FHA. (Id. ¶¶ 21–27.)
 7

 8   III. LEGAL STANDARD
 9

10         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
11   sufficiency of the claims asserted in the complaint. The issue on a motion to dismiss for
12   failure to state a claim is not whether the claimant will ultimately prevail, but whether the
13   claimant is entitled to offer evidence to support the claims asserted. Gilligan v. Jamco
14   Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997). Rule 12(b)(6) is read in conjunction with
15   Rule 8(a), which requires only a short and plain statement of the claim showing that the
16   pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). When evaluating a Rule 12(b)(6)
17   motion, the district court must accept all material allegations in the complaint as true and
18   construe them in the light most favorable to the nonmoving party. Moyo v. Gomez, 32
19   F.3d 1382, 1384 (9th Cir. 1994). The district court may also consider additional facts in
20   materials that the district court may take judicial notice, Barron v. Reich, 13 F.3d 1370,
21   1377 (9th Cir. 1994), as well as “documents whose contents are alleged in a complaint
22   and whose authenticity no party questions, but which are not physically attached to the
23   pleading,” Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled in part on
24   other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
25

26         However, “the tenet that a court must accept as true all of the allegations contained
27   in a complaint is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678
28   (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (stating that while

                                                  -4-
     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 5 of 8 Page ID #:322




 1   a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
 2   allegations, courts “are not bound to accept as true a legal conclusion couched as a factual
 3   allegation” (citations and quotes omitted)). Dismissal of a complaint for failure to state a
 4   claim is not proper where a plaintiff has alleged “enough facts to state a claim to relief
 5   that is plausible on its face.” Twombly, 550 U.S. at 570. In keeping with this liberal
 6   pleading standard, the district court should grant the plaintiff leave to amend if the
 7   complaint can possibly be cured by additional factual allegations. Doe v. United States,
 8   58 F.3d 494, 497 (9th Cir. 1995).
 9

10   IV. DISCUSSION
11

12         Both the City of Santa Monica and RECS move to dismiss the FHA claims against
13   them on the ground that they are barred by the applicable statute of limitations. The City
14   of Santa Monica and RECS argue that the statute of limitations began to run in August
15   2015, when Plaintiff first received a parking citation. (Dkt. 34 [City of Santa Monica’s
16   Mot. to Dismiss, hereinafter “City’s Mot.”] at 6; Dkt. 38 [RECS’s Mot. to Dismiss,
17   hereinafter “RECS’s Mot.”] at 5–8.) The City of Santa Monica also argues that at the
18   very latest, Plaintiff’s request for accommodation was constructively denied by
19   November 2015, when Ms. Gonzalez’s failure to respond to Plaintiff’s verbal request
20   plus the continued issuance of parking tickets made it clear that the City of Santa Monica
21   and RECS denied the request. (City’s Mot. at 6.) Plaintiff argues that the City of Santa
22   Monica’s and RECS’s repeated refusals to enter into the interactive process amount to a
23   continuing violation that continues into the limitations period.
24

25         Under the FHA, “[a]n aggrieved person may commence a civil action in an
26   appropriate United States district court or State court not later than 2 years after the
27   occurrence or the termination of an alleged discriminatory housing practice.” 42 U.S.C.
28   § 3613(a)(1)(A). However, “where a plaintiff, pursuant to the Fair Housing Act,

                                                   -5-
     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 6 of 8 Page ID #:323




 1   challenges not just one incident of conduct violative of the Act, but an unlawful practice
 2   that continues into the limitations period, the complaint is timely when it is filed within
 3   [the limitations period] of the last asserted occurrence of that practice.” Havens Realty
 4   Corp. v. Coleman, 455 U.S. 363, 380–81 (1982).
 5

 6         Courts distinguish between a continuing violation, which may toll the statute of
 7   limitations period, and the continuing effects of a past violation, which do not. Garcia v.
 8   Brockway, 526 F.3d 456, 461–63 (9th Cir. 2008); see also Ward v. Caulk, 650 F.2d 1144,
 9   1147 (9th Cir. 1981) (“A continuing violation is occasioned by continual unlawful acts,
10   not by continual ill effects from an original violation.”). For instance, where the alleged
11   discriminatory housing practice is the defendant’s failure to design and construct a
12   multifamily dwelling according to FHA standards, the statute of limitations is triggered
13   when the last certificate of occupancy issued, even though occupants may continue to
14   experience the effects of these building defects long after. Id. at 461–62. In contrast, the
15   Supreme Court in Havens found plaintiffs’ claims were not time barred where there was
16   “a continuing violation manifested in a number of incidents.” 455 U.S. at 381. Havens
17   involved an apartment complex that on repeated occasions told white prospective tenants
18   that there were apartments available, while telling black prospective tenants that there
19   was no availability. Id. at 368. Although most of the incidents occurred outside the
20   limitations period, the Supreme Court held the plaintiffs’ claims were not time barred
21   because at least one incident occurred within the limitations period. Id. at 381.
22

23         Plaintiff here claims that the City of Santa Monica and RECS refused to make a
24   reasonable accommodation under the FHA. To state such a claim, a plaintiff must allege:
25   (1) that he suffers from a “handicap” as defined in 42 U.S.C. § 3602(h), (2) that the
26   defendant knew or should reasonably be expected to know of the handicap, (3) that
27   accommodation of the handicap may be necessary to afford the plaintiff an equal
28   opportunity to use and enjoy the dwelling, (4) that the accommodation was reasonable,

                                                  -6-
     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 7 of 8 Page ID #:324




 1   and (5) that the defendant refused to make the accommodation. 42 U.S.C.
 2   § 3604(f)(3)(B); DuBois v. Ass’n of Apartment Owners of 2987 Kalakaua, 453 F.3d
 3   1175, 1179 (9th Cir. 2006), cert. denied, 549 U.S. 1216 (2007). As the Court held in its
 4   November 20, 2018 order, Defendants constructively denied Plaintiff’s request for
 5   reasonable accommodation when they issued parking citations after Plaintiff requested
 6   that Defendants reasonably accommodate his disability by allowing him to park closer to
 7   his mobile home. (Dkt. 30 at 4–6.)
 8

 9         Plaintiff now alleges that on four occasions in December 2016, February 2017, and
10   May 2017, he renewed his request for an accommodation by leaving a voicemail on
11   Mountain View Mobile Home Park’s 24-hour phone number. (FAC ¶¶ 16–19.) After
12   Plaintiff left a voicemail, Defendants did not respond, but then constructively denied his
13   request by issuing a parking citation on Plaintiff’s car. (Id.) In total, Plaintiff alleges a
14   total of six occasions where Defendants constructively denied Plaintiff’s request for
15   accommodation, including several in the limitations period. (Id. ¶¶ 13–19.) Based on
16   these allegations, Plaintiff sufficiently establishes that his claims are not time barred. If
17   Plaintiff had alleged merely a continuing inability to park closer to his home, he would
18   fail to allege a continuing violation, since this is only the continuing ill effect of an earlier
19   refusal to accommodate. But Plaintiff alleges more than a series of parking tickets. He
20   alleges that he repeatedly asked for an accommodation and that Defendants repeatedly
21   refused these requests. Since each refusal is an unlawful act, Defendants engaged in “a
22   continuing violation manifested in a number of incidents.” See Havens, 455 U.S. at 381.
23   Accordingly, Plaintiff has sufficiently alleged that his FHA claims are not time barred.
24

25         On a similar theory, RECS moves to dismiss Plaintiff’s FEHA, negligence, and
26   California Disabled Persons Act claims, on the ground that they too are barred under the
27   two-year limitations period applicable to each claim. (RECS’s Mot. at 9–12.) Plaintiff’s
28   FEHA and California Disabled Persons Act claims are premised on RECS’s alleged

                                                    -7-
     Case 2:18-cv-08247-CJC-E Document 45 Filed 01/18/19 Page 8 of 8 Page ID #:325




 1   refusal to make a reasonable accommodation and engage in the interactive process.
 2   (FAC ¶¶ 29–30, 41.) Plaintiff’s negligence claim relates to RECS’s duty to operate
 3   Mountain View Mobile Home Park in accordance with federal and state fair housing
 4   laws. (Id. ¶ 34.) RECS argues that the statute of limitations began to run in August
 5   2015, when it first issued parking citations and thus violated federal and state law by
 6   refusing Plaintiff’s accommodation request. As noted above, however, Plaintiff has
 7   alleged a series of refusals, including refusals within the statute of limitations period.
 8   Consequently, Plaintiff has adequately alleged that his FEHA, negligence, and California
 9   Disabled Persons Act claims are not time barred.
10

11   V. CONCLUSION
12

13         For the foregoing reasons, Defendants City of Santa Monica and RECS’s motions
14   to dismiss are DENIED.
15

16

17

18         DATED:        January 18, 2019
19                                                  __________________________________
20                                                         CORMAC J. CARNEY
21                                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                                   -8-
